       Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 1 of 24
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                         UNITED STATES DISTRICT COURT                     April 20, 2021
                          SOUTHERN DISTRICT OF TEXAS                   Nathan Ochsner, Clerk
                              GALVESTON DIVISION



UNITED STATES OF AMERICA,             §
                                      §
                    Plaintiff,        §
                                      §
v.                                    §        CRIMINAL NUMBER G-04 020 02
                                      §
ELIAS LUIS HERRERA,                   §
                                      §
                    Defendant.        §



                         MEMORANDUM OPINION AND ORDER


        Defendant Elias Luis Herrera ("Defendant"} has filed a Motion

to Dismiss the Indictment with Prejudice Based on the Violation of

His Constitutional Right to a Fair and Speedy Trial ("Defendant's

Motion"}     (Docket Entry No. 37).


                            I.   Factual Background

        On July 17, 2003, the FBI was notified of a sexual assault

(rape) that occurred on a Royal Caribbean Cruise Line ("RCCL") ship

called the RHAPSODY OF THE SEAS while the ship was located in the

Spec          Maritime     and     Territorial      Jurisdiction      of         the

United States. 1     On July 20, 2003, Special Agent Stone boarded the

ship in Galveston, Texas, and interviewed the victim, a 15                       old


        fidavit of FBI Spec    Agent Benjamin R.P. Stone, Exhibit 1
          States of America's Response in Opposition to Defendant's
Motion to Dismiss the Indictment Based on Constitutional Speedy
Trial Rights ("Government's Response"), Docket Entry No. 3 8 1, p. 1
1 2. All page numbers       docket entries in the record          to
the pagination inserted at the top of         page by the court's
electronic filing system, CM/ECF.
    Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 2 of 24



girl whom he identifies in his affidavit as "KL." 2                     KL described

how she was raped by two unidentified crew members during the early

hours of July 17, 2003. 3            After reporting the rape to officials

aboard the ship,           KL was examined by a physician who collected

physical evidence including vaginal swabs. 4              The physician provided

this evidence to Special Agent Stone. 5               Special Agent Stone inter­

viewed several crew members including Defendant, who voluntarily

provided a buccal DNA swab. 6           Stone submitted Defendant's DNA swab

and the physical evidence from KL to an FBI laboratory for DNA

analysis. 7

     On August 4, 2003, an attorney representing RCCL told Stone

that Defendant had "jumped ship"                from RHAPSODY OF THE SEAS on

July 30, 2003, while the ship was docked in Cozumel, Mexico. 8                       In

January        of   2004   RCCL's    Manager    of    Security   told    Stone   that

Defendant       was   reported      missing    from   RHAPSODY   OF     THE   SEAS   on

July 25, 2003 - five days after Defendant was interviewed by the

FBI in Galveston, Texas. 9



     2
         Id. �� 3-4.
     3
         Id. � 4.
     4
         Id.
     5
         Id.
     6
         Id. �� 5-6.
     7
         Id. � 7.
     8
         Id. at 2 � 8.
     9
         Id. � 9.

                                         -2 -
      Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 3 of 24



       On February 4, 2004, Special Agent Stone received a report

from         FBI Laboratory that identified Defendant as                      major
contributor of seminal fluid recovered as part of the examination
of KL. 10   On December 15, 2004, a federal grand jury sitting in the
Southern District of Texas indicted Defendant and Edgerton Phillip
Medford on one count of Aggravated Sexual Abuse in violation of 18
U.S.C. § 2241(a)(1) and one count of Sexual Abuse in violation of
18 u.s.c.    §    2242(2)   11



       On December 17, 2004, Special Agent Stone "set a lead" to the
FBI    office     in    Panama   City,   Panama,    to    locate     Defendant   in
Nicaragua. 12      Included      the information Agent Stone sent to the
office were details he learned about Defendant from a review of his
employment records, including Defendant's date of birth, address,
telephone number, passport number, emergency contact information

(his mother),          employment reference,   recruiting agent,         previous
supervisor, and previous employer. 13              Stone also made a request
through     the    Regional Security       Officer       of   the   United   States
Department of State ( "State Department"),                    but no information
regarding Defendant's location was provided to the FBI. 14



             1    10.
        Indictment, Docket Entry No. 32, pp. 1-2.
       11


        fidavit, Exhibit 1 to Government's Response, Docket Entry
No. 38 1, p. 2 1 14.




                                         -3-
    Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 4 of 24



       On December 20, 2004, Magistrate Judge John Froeschner issued

arrest warrants for Defendant and Medford. 15                     At the same time,
details concerning Defendant's arrest warrant were placed into the
National Crime Information Center ( "NCIC") .16                   Special Agent Stone
stated that since the entry into NCIC,                      "the FBI has routinely
conducted           required    NCIC    audits    to     ensure      the   warrant   for
[Defendant] was still valid and to confirm [Defendant] was still
wanted. "17
       On June 17,         2005, an INTERPOL Red Notice for Defendant (a
request to law enforcement worldwide to locate and provisionally
arrest a person pending extradition, surrender, or similar legal
action) was issued by INTERPOL Washington, DC.18                      On July 2, 2007,
Agent Stone "set a lead" to an FBI office in Mexico City, Mexico,
requesting any details concerning entry and exit of Defendant from
Mexico,        but    Mexican    authorit         were      unable    to   provide   any
information concerning Defendant.19
       On October 3, 2013, Nicaraguan authorities issued another Red
Notice for Defendant, this time because Defendant was wanted for
drug    smuggling. 20           The    description     of    Defendant      included   a



                1 12.
       iGid.    1 13.
       l7Id.
       18       1    15.

                1    16.
       20Id.    1    17.

                                            -4-
    Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 5 of 24



Nicaraguan identity card number, his date and place of birth, his

mother's maiden name, and a photograph that Agent Stone recognized

as being of the same person he had interviewed back in July of

2003. 21 On November 4, 2013, FBI Special Agent Richard Rennison set

a lead to Panama City,      again requesting assistance in locating

Defendant, but received no response from Nicaraguan authorities

regarding Defendant's location. 22

     Defendant was arrested in Costa Rica in 2014 for trafficking

more than 737 kilograms of cocaine from Colombia to Costa Rica. 23

In 2016 a Costa Rican court sentenced Defendant to twelve years in

prison. 24 On September 10, 2019, FBI Special Agent Patrick York was

notified through the Criminal Justice Information Services Division

that Defendant had been        arrested. 25     On   September   19,   2019,

Costa Rican Prosecutor Elias Maxera told Assistant Legal Attache

Julia Igualada in Panama City that when Defendant was arrested he



     21
        Id.


     22
          Id. at 3 � 18.

      News Articles Published Online Regarding Defendant's 2014
     23

Arrest and 2016 Sentence in Costa Rica, Exhibit 2 to Defendant's
Motion, Docket Entry No. 37-3, pp. 1, 3.
      Memorandum of Law in Support of Elias Luis Herrera's Motion
     24

to Dismiss the Indictment with Prejudice Based on the Violation of
His Constitutional Right to a Fair and Speedy Trial ("Defendant's
Memo"), Docket Entry No. 37-1, p. 7; Government's Response, Docket
Entry No. 38, p. 1.
      Affidavit, Exhibit 1 to Government's Response, Docket Entry
     25

No. 38-1, p. 3 � 20.

                                    -5-
    Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 6 of 24



was carrying a false Honduran Identification Card. 26                    Defendant was

also carrying a Nicaraguan passport, which the Nicaraguan Ministry

of Foreign Affairs stated had "not been issued by the General
Directorate of Immigration and Foreign Affairs. " 27
      In March of 2020 the United States sent the Costa Rican
government a provisional request for Defendant's arrest pending
extradition. 28            Defendant claims that this is the first time he was
made aware of the sexual assault charges on which he had been
indicted over fifteen years earlier. 29                      On May 28,     2020,     the
United States sent a formal request for Defendant to be extradited
to face charges of Aggravated Sexual Assault and Sexual Assault. 30
     On         August         23,   2020,   Costa   Rican   officials    voluntarily
terminated the remainder of Defendant's 12-year sentence for the
drug conviction, but Costa Rica did not release Defendant because
its extradition treaty with the United States prevents it from
doing so. 31          Defendant is currently being held in a Costa Rican
prison on the sexual assault charges pending extradition to the


     26
          Id.    1   21.
     27
          Id. at 4         1   22.
     28
          Government's Response, Docket Entry No. 38, p. 7                  1   21.
     29
       Memorandum of Law in Support of Elias Luis Herrera's Motion
to Dismiss      Indictment With Prejudice Based on the Violation of
His Constitutional Right to a Fair and Speedy Trial ("Defendant's
Memo"), attached to Defendant's Motion, Docket Entry No. 37-1, p. 7.
     30
          Government's Response, Docket Entry No. 38, pp. 1-2 � 1.
     31
          Defendant's Memo, Docket Entry No. 37-1, p. 7.
                                              -6-
      Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 7 of 24



United       ·states. 32         The    Government     states   that     Defendant           is

"vigorously contesting his extradition to the United States in the

Costa Rica judicial system. " 33


                                        II.   Analysis

       Defendant           argues      that   the    fifteen-year      delay       between

indictment and arrest violates his Sixth Amendment right to a

speedy trial. 34           The Government responds that the Sixth Amendment

provides no relief for Defendant because he fled prosecution,

evaded the Government's diligent efforts to locate him, and can

point to no specific prejudice that resulted from the delay. 35

Moreover, the Government argues that Defendant's Motion should not

even be considered because the "fugitive disentitlement doctrine"

prevents Defendant from affirmatively contesting his charges until

he personally appears within the Southern District of Texas. 36


A.     The Fugitive Disentitlement Doctrine

       The Supreme Court has recognized the fugitive disentitlement

doctrine at least since Molinaro v. New Jersey,                        90 S.       Ct.   498


       32
            Id. at 20.
       33
            Government's Response, Docket Entry No. 38, pp. 7-8                    1   22.
      Defendant's Memo,
       34
                                       attached to Defendant's Motion,              Docket
Entry No. 37-1, p. 5.
        Government's
       35
                                 Response,    Docket   Entry    No.    38,   pp.       13-20
11   31-38.
       36
            Id. at 8   1   23.

                                              -7-
      Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 8 of 24



(1970), in which it dismissed the appeal                  a defendant who failed

to surrender himself to state authorities after his bail was
revoked.     The Court explained that "[w] hile such an escape does not
strip    the   case   of   its character       as    an    adjudicable    case    or
controversy, we believe it disentitles                    defendant to      1 upon

the resources of the Court for determination of his claims."                     Id.
at 498 99. Since then federal courts have consistently applied the
doctrine when necessary to "'limit[] a criminal defendant's access
to the judicial system whose authority he evades.'"                      Bright v.

Holder, 649 F.3d 397,        399    (5th Cir. 2011)         (quoting Bagwell v.
Dretke, 376 F.3d 408, 410 (5th Cir. 2004)).
       The doctrine is an equitable one that a court exercises in its
discretion.      Id. at 400.       It is justified by several rationales,
including the difficulty of enforcing judgments against fugitives,
the encouragement of voluntary surrenders, the efficient operation
of the courts, and respect for the judiciary and the                       of law.
Id.; see also United States v. Shelton, 482 F.2d 848, 849 (5th Cir.
1973) (dismissing the appeal of an escaped fugitive and citing "the
discretion of the court to refuse to consider the claim of a
litigant who indicates that he will comply with the court's decree
only       it is favorable[.]"); Dawkins v. Mitchell, 437 F.2d 646,
649    (D.C. Cir. 1970)      (declining to exercise jurisdiction over
fugitive's civil suit to enjoin enforcement of an arrest warrant
because     "appellants    have    attempted    to    invoke     only    half    our
jurisdiction, i.e., the winning side").

                                       -8-
      Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 9 of 24



        "Although    the    fugitive       disentitlement     doctrine        often

invoked during the appellate process, it also applies to pretrial

motions made by fugi                 in the district courts."      United States

v. Oliveri, 190 F. Supp. 2d 933,                 936   (S.D. Tex. 2001)     (citing

United States v. Eagleson, 874 F. Supp. 27, 29-31 (D. Mass. 1994)).

District courts have applied the doctrine to require                        endants

living abroad to submit to the jurisdiction of the United States

before ruling on their motions. See, e.g., United States v. Hayes,

118 F. Supp. 3d 620, 627 (S.D.N.Y. 2015) (declining to rule on a

Swiss     defendant's       motion    to    dismiss    an   indictment    until   he

submitted himself to the court's jurisdiction); United States v.

Chung Cheng Yeh, No. CR 10 00231 WHA, 2013 WL 2146572, at *3 (N.D.

Cal. May 15,        2013)    ( "Until      [defendant residing in Taiwan]         is

wil        to submit his case for complete adjudication, however, he

should not be permitted to utilize the resources of the court to

determine     isolated      issues                     It would   be a    waste of

resources     to    adjudicate       advisory    opinions    at   his    behest.");

United States v. Kashamu, 656 F. Supp. 2d 863, 868 (N.D. Ill. 2009)

("[Defendant living abroad] will not be permitted to litigate the

merits of the Motion until he appears                       the Court.").

       United States v. Martirossian, 917 F.3d 883 (6th Cir. 2019),

is        icularly instructive.            In that case an Armenian citizen

living in China refused to answer criminal charges in the Southern

District of Ohio.       Id. at 886.        When his lawyers filed a motion to

dismiss        indictment, the district court declared him a fugitive

                                           -9-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 10 of 24



and refused to rule on the motion until he submitted himself to the

district court.     Id.    On appeal the Sixth Circuit held that if the

defendant needed the district court to decide his motion, he should

"travel to Ohio and answer the charges or at least commit to accept

the consequences, good or bad, of the ruling."           Id. at 887-88.     The

court elaborated:

     Federal courts do not play "catch me if you can." If a
     defendant refuses to show up to answer an indictment,
     ignores an arrest warrant, or leaves the jurisdiction,
     the court may decline to resolve any objections to the
     indictment in his absence. What is known loosely as the
     fugitive disentitlement doctrine generally permits a
     federal court to insist on a defendant's presence in the
     jurisdiction before it resolves challenges to the
     criminal charges.

Id. at 885.

     Defendant argues that the fugitive disentitlement doctrine

should not apply against him because he is not a "fugitive." 37             The

court disagrees.        As explained by the Second Circuit,

     The intent to flee from prosecution or arrest may be
     inferred from a person's failure to surrender to
     authorities once he learns that charges against him are
     pending. This is true whether the defendant leaves the
     jurisdiction intending to avoid prosecution, or, having
     learned of charges while legally outside the jurisdic­
     tion, 'constructively flees' by deciding not to return.

United    States   v.    Catino,   735   F.2d   718,   722   (2d   Cir.   1984)

(citations omitted)



      Defendant Elias Luis Herrera's Reply Brief to Defendant's
     37

Motion to Dismiss the Indictment With Prejudice Based on the
Violation of His Constitutional Right to a Fair and Speedy Trial
("Defendant's Reply"), Docket Entry No. 39, pp. 6-7.

                                     -10-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 11 of 24



     Even if Defendant did not know of the charges against him

until March of 2020 as he claims, 38 his filing of the instant motion

to dismiss is proof that he is aware of the charges now.            Thus his

decision to continue fighting extradition is a decision "not to

return" to the jurisdiction "having learned of [the] charges"                he

is "constructively flee[ing] "          See Catino, 735 F.2d at 722.

     Moreover, the court is not persuaded that a defendant must

have actual knowledge of specific charges filed against him before

he can be deemed a "fugitive."          In Donnell v. United States, 229

F.2d 560, 562 (5th Cir. 1956), the court held that a defendant was

a fugitive because he "absented [himself] from the jurisdiction of

the crime with the intent of escaping prosecution."                The Fifth

Circuit relied on Streep v. United States, 16 S. Ct. 244, 246-47

(1895), in which the Court held that "it is quite clear that any

person    who   takes   himself   out   of   the   jurisdiction,   with     the

intention of avoiding being brought to justice for a particular

offense" is a "fugitive from justice."             The Court in Streep was

explicit in holding that a defendant could be a fugitive even if no

charges had yet been filed:         "It is sufficient that there is a

flight with the intention of avoiding being prosecuted, whether a

prosecution has or has not been actually begun."           Id. at 246.

     Defendant was reported missing from RHAPSODY OF THE SEAS on

July 25, 2003 - five days after being interviewed by the FBI in


      Defendant's Memo,
     38
                             attached to Defendant's Motion,          Docket
Entry No. 37-1, p. 7.

                                    -11-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 12 of 24



Galveston, Texas, and eight days after the alleged rape. 39          Nothing

in the record indicates that Defendant gave his employer notice

before leaving or informed the federal investigators who, just days

before, had interviewed him          connection with the rape.           These

facts lead the court to conclude that Defendant jumped ship in

Mexico    and    has   remained   outside    the   jurisdiction     of      the

United States to avoid being prosecuted for this crime.            Cf. In re

Extradition of Ramos Herrera, 268 F. Supp. 2d 688, 698 99 (W.D.

Tex. 2003)      (flight from jurisdiction five days after crime was

committed plus ongoing and deliberate absentia from jurisdiction

rendered individual a fugitive). Defendant is a fugitive, and the

fugitive disentitlement doctrine applies.

     The Government states,       and Defendant does not deny,           that

Defendant        vigorously contesting extradition in Costa Rica. 40

Presumably he would continue to fight the court's jurisdiction if

his motion were denied, but would accept             court's jurisdiction

if the court granted his motion.             The court will not allow

Defendant to "invoke only half [its] j        sdiction, i.e. the winning

side."    See Dawkins, 437 F.2d at 649.

     The court finds that the fugitive disentitlement doctrine bars

Defendant from now invoking the aid of the criminal justice system


      Affidavit, Exhibit 1 to Government's Response, Docket Entry
     39

No. 38 1, p. 2 1 9.
      Government' s Response, Docket Entry No. 38, pp. 7 8 1 22; see
     40

also Defendant's Reply, Docket Entry No. 39, p. 5 (asserting that
Defendant can seek dismissal of his indictment while he contests
extradition).

                                   -12
     Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 13 of 24



that he has so long evaded.            s motion will therefore be denied on
that basis.

B.     Speedy Trial

      Alternatively, because Defendant's Motion is fully briefed and
because of the age of this case, the court in its discretion will
reach the motion's substance and also deny it on its merits.
       Defendant argues that the fifteen-year delay between his
indictment for sexual assault charges and his arrest on those
charges "cause[d] irreparable damage to the defense that cannot be
fixed" and thus violated his right to a speedy trial. 41               Defendant
claims that he "lived openly" during those fifteen years and that
the delay was caused by the Government's failure "to exercise any
amount of diligence in apprehending the Defendant to answer for the
crimes. " 42    The     Government     responds that      there was no       Sixth
Amendment violation because            ( 1)   Defendant caused the delay by
evading the Government's diligent efforts to find and arrest him
and (2) Defendant cannot point to any specific prejudice that was
caused by the         lay. 43
      The Sixth Amendment to            United States Constitut         provides
that "[i]n all criminal prosecutions, the accused shall enjoy the


      Defendant's Memo,
      41
                                attached to Defendant's Motion,             Docket
Entry No. 37 1, p. 5.
      42



      Government's
      43                   Response,    Docket    Entry   No.   38,   pp.    15-20
11 33-38.
                                        -13-
     Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 14 of 24



right to a speedy                trial.,,     u. s. CONST. amend. VI.           Courts

deciding speedy trial claims consider four factors:                       (1) whether

delay before trial was uncommonly long; (2) �hether the government

or   the      criminal ·defendant   is      more   to    blame     for    the   delay;

(3) whether, in due course, the defendant asserted his right to a

speedy trial; and (4) whether he suffered prejudice as a result of

the delay.       Doggett v. United States, 112 S. Ct. 2686, 2691 (1992)

(citing Barker v. Wingo,       92 S. Ct. 2182, 2192 (1972)).               Courts do

not regard any of the four factors as                   "either a necessary or

sufficient condition to the finding of a deprivation of the right

of speedy trial.           . courts must still engage in a difficult and

sensitive balancing process."         Barker, 92 S. Ct. at 2193.


       1.      Length of Delay

       Defendant's original indictment was issued in 2004, 44 and he

claims that he first became aware of the charges when he was

arrested on a provisional arrest warrant in March of 2020.45                         A

delay of more than fifteen years is                 "uncommonly long."             See

Doggett, 112 S. Ct. at 2691.          In the Fifth Circuit a delay of a

year    or     more triggers   an   examination         of   the   other    factors.

United States v. Duran-Gomez, 984 F.3d 366,                  374 (5th Cir. 2020)

(citing Goodrum v. Quarterman,           547 F.3d 249,           257-58    (5th Cir.


       44
            Indictment, Docket Entry No. 32.
      Defendant's Memo,
       45
                               attached to Defendant's Motion,                  Docket
Entry No. 37-1, p. 7.

                                     -14-
    Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 15 of 24



2008)).       A fifteen-year delay weighs against the Government but
does not automatically warrant dismissal of the indictment                      it
merely requires the court to continue
S. Ct. at 2192 ("The length of the delay is to some extent a
triggering      mechanism.          Until   there   is   some   delay   which   is
presumptively prejudicial, there is no necessity for inquiry into
the other factors that go into the balance.") ; United States v.
Valencia-Quintana, 136 F. App'x 707, 709 (5th Cir. 2005) ("The
first factor, length of delay, is a 'triggering mechanism' for
determining whether the court is required to balance the remaining
three factors.").

        2.    Cause of Delay
        The cause of         delay is often the most important factor in
a court's speedy trial analysis - it is "[t] he flag all litigants
seek to capture                 "    United States v. Loud Hawk, 106 S. Ct.
648 t   656    (1986) •     In fact "a careful review of speedy trial
jurisprudence reveals that while all four factors are relevant, the
second factor             who is more to blame for the delay - often
dictates the outcome of cases."             United States v. Fernandes, 618
F. Supp. 2d 62, 67 (D.D.C. 2009) (citing Loud Hawk, 106 S. Ct. at
656 and United States v. Blanco, 861 F.2d 773, 778 (2d Cir. 1988)).
        "The burden is on the government to assign reasons to justify
the delay."       Amos v. Thornton, 646 F.3d 199, 207 (5th Cir. 2011)
(internal quotations and citations omitted)               Different reasons are

                                        -15-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 16 of 24



entitled to different weight:            "At one extreme, a deliberate delay

to disadvantage the defense is weighted heavily against the state.

At the other end of the spectrum, delays explained by valid reasons

or attributable to the conduct of the defendant weigh in favor of

the state."         Goodrum,    547    F. 3d at 258.         "If the government

diligently pursues a defendant from indictment to arrest, a speedy

trial     claim    will   always      fail   without     a   showing      of   actual

prejudice."       United States v. Cardona, 302 F.3d 494, 497 (5th Cir.

2002) (quoting United States v. Bergfeld, 280 F.3d 486, 489 (5th

Cir. 2002)).         "In cases where the defendant is missing,                    'the

government is not required to exhaust all conceivable avenues' in

finding him or her."        United States v. Machado, 886 F.3d 1070, 1080

(11th Cir. 2018) (quoting United States v. Bagga, 782 F.2d 1541,

1543 (11th Cir. 1986)).        The Sixth Amendment requires only that the

government    make    a     "diligent,    good-faith      effort"    to    find   the

defendant and bring him to trial.               Id.

     The    timing    and    circumstances        of   Defendant's     leaving    the

RHAPSODY OF THE SEAS strongly suggest a deliberate flight from

justice.    Defendant claims that after leaving the ship he "returned

to his home territory of Nicaragua and remained there and in and

around the Latin American region for the next 15 years. " 46                   He also

claims that in the ten years between his indictment and his 2014

arrest,    he "on many occasions traveled throughout Latin America


      Defendant's Memo,
     46
                                attached to Defendant's Motion,                Docket
Entry No. 37-1, p. 6.

                                         -16-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 17 of 24



using his legal name of 'Elias Luis Herrera Hernandez.' 1147                    But

Defendant provides no details as to when,                      where,    or how he
traveled.         Since 2005 he has been subject to an INTERPOL Red
Notice48 that could have resulted in his arrest any time he tried
to legally cross international borders.                     After the Nicaraguan
government issued a Red Notice for his arrest in 2013,4 9 Defendant
would have found it difficult not only to travel openly throughout

Latin America but also to reside in Nicaragua as he claims he was
doing.   The court concludes that it is more likely that Defendant
lived and traveled by using falsified documents such as the false
Honduran ID card 50 and false Nicaraguan passport51 that were found
in his possession when he was arrested, or that he otherwise lived
and traveled "off the grid."
     The fact that the Government promptly issued a Red Notice for
Defendant's       arrest          weighs   in    the   Government's   favor.    See
United States v. Frederick, 789 F. App'x 123, 129 (11th Cir. 2019)
(listing a Red Notice as one of several measures government took
constituting         "reasonably           diligent"     investigative    efforts);
United States v. Demirtas, 204 F. Supp. 3d 158, 175 (D.D.C. 2016)

    47Id. at 7-8.
     48Affidavit, Exhibit 1 to Government's Response, Docket Entry
No. 38-1, p. 2 � 15.
    49Id.     �   17.
     5 0Id.   at 3      �   21.
              at 4      �   22.
                                                17-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 18 of 24



( "The U.S. government also kept in periodic contact with the French

regarding the status of the proceedings, and disseminated through
Interpol      a   Red   Notice    seeking     [defendant's]      detention,
            further evidence that it was earnestly pursuing [him].");
United States v. Zavisic, No. 07-CR 193-A, 2013 WL 6145751, at *5
(W.D.N.Y. Nov. 21, 2013) (•Here, this Court concludes that the date
the government filed the Red Notice with Interpol                    is the
date the length of delay concludes.").
     Although the filing of a Red Notice alone does not prove the
Government's diligence, see United States v. Handa, 266 F. Supp. 3d
443, 448 {D. Mass. 2017) (faulting the government for making no
effort to pursue a case for two years after filing a Red Notice),
the Government took additional measures to find Defendant:          The FBI
sent an agent to Panama to locate Defendant           Nicaragua in 2004, 52
regularly checked the NCIC database to confirm that Defendant's
warrant was still valid and that he was still wanted, 53 sent an
agent to Mexico City in 2007 to determine whether Defendant had
traveled there, 54 again sought the help of Nicaraguan authorities
to locate Defendant after the Nicaraguan government issued its 2013



      Government's Response, Docket Entry No. 3 8, pp. 5 6 1 14;
     52

Affidavit, Exhibit 1 to Government's Response, Docket Entry
No. 38-1, p. 2 1 14.
      Affidavit, Exhibit 1 to Government's Response, Docket Entry
     53

No. 38-1, p. 2 1 13.
     54
          Id. 1 16.

                                   -18-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 19 of 24



Red Notice, 55 and diligently ensured that its own Red Notice was

still         effect in October of 2017.56            Although these measures were

unsuccessful in locating Defendant, nothing in the record suggests

that        they     were    unsuccessful      because        the   Government    lacked

diligence - more likely they were unsuccessful because Defendant

did not want to be located.

       Defendant           points   to    other     actions    that   he   alleges     the

Government          could    have   taken    to     locate    him   sooner, 57   but   the

Government is not required to "exhaust all conceivable avenues" in

finding a fugitive.                      Machado, 886 F.3d at 1080.                court

concludes that it was Defendant's evasiveness,                         not a lack of

Government diligence, that caused the fifteen-year delay between

Defendant's indictment on sexual assault charges and his finally

being arrested for said charges.


       3.      Timely Assertion of Right

       An assertion of the right to a speedy trial is a "demand for

a speedy trial."            Duran-Gomez, 984 F.3d 378 (quoting United States


       55
               at 3 � 18.

                   � 19.
      See, e.g., Defendant's Memo, attached to Defendant's Motion,
       57

Docket Entry No. 37-1, p. 8 ("In 2013, almost 10 years after the
indictment, the Defendant and his wife gave birth to a baby boy in
Costa Rica. The Defendant is listed as        father on the child's
birth certificate, which is available in the governmental civil
registry of Costa Rica.");      at 17 ("A mere Google search at the
time of the Costa Rican arrest in 2014 would have alerted even an
unsophisticated party as to where they could find the Defendant.") .

                                             -19-
     Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 20 of 24



v. Frye, 489 F.3d 201, 211 (5th Cir. 2007)).                  If a defendant waits

too long to assert his right, his "silence will be weighed against

him."        United States v. Parker, 505 F.3d 323, 329-30 (5th Cir.

2007).        A defendant is not charged with asserting his right to a

speedy trial until he is notified of the pending charges against

him.        See Doggett, 112 S. Ct. at 2691.             Absent some evidence that

the defendant was aware of the charges prior to his arrest, the

assertion of the speedy trial right after arrest will not be taxed

against the defendant.              See id.

       Defendant claims that he has "asserted this right timely and

as soon as practically possible under the facts. "58                     The Government

does not dispute this, and nothing in the record indicates that

Defendant was slow to assert the right after he learned of the

charges against him.          The court concludes that Defendant has timely

asserted his right to a speedy trial.


       4.       Prejudice

       Defendant      argues    that prejudice           should    be    presumed     here

because "excessive delay presumptively compromises the reliability

of     a     trial    in     ways     that     neither     party        can   prove     or

             identify." 59   The Fifth Circuit has held that delay longer


       58
            Id. at 18.
      Id. at 20 (quoting Doggett, 112 S. Ct. at 2693); see also
       59

Defendant's Reply, Docket · Entry No. 39, p. 9 (" [P] rejudice is
presumed by the courts after such a remarkable passage of time and
therefore, does not need to [be] established or proven to be
successful on a speedy trial violation allegation.").

                                             -20-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 21 of 24



than five years gave rise to the presumption of prejudice "when at

least    five   years   of   the    case's     total     delay    is    due    to   the

government's negligence or bad faith and the defendant asserted his

speedy trial right."         Duran-Gomez,       984 F.3d at 379;              see also

United States v. Serna-Villarreal, 352 F.3d 225, 230-31 (5th Cir.

2003) (noting that while a defendant ordinarily bears the burden of

demonstrating prejudice, "a defendant can be relieved from bearing

this burden in circumstances where the first three Barker factors

weigh so heavily in favor of the defendant that prejudice is to be

presumed."); Cardona, 302 F.3d at 498 ( "Under Doggett and Bergfeld,

the first three factors 'should be used to determine whether the

defendant bears the burden to put forth specific evidence of

prejudice (or whether it is presumed). '") (quoting Bergfeld, 280

F.3d at 490).      As explained above, the court finds that Defendant,

not the Government, is to blame for the post-indictment delay. The

court will therefore not presume prejudice but instead will hold

Defendant to his burden of showing that actual prejudice exists.

        "'Actual   prejudice'      is   assessed    in    light    of    the     three

following interests of the defendant:              (1) 'to prevent oppressive

pretrial incarceration';        (2) 'to minimize anxiety and concern of

the accused'; and (3) 'to limit the possibility that the defense

will be impaired. '"      United States v. Harris, 566 F.3d 422, 433

(5th Cir. 2009) (quoting Barker, 92 S. Ct. at 2193).

     Although Defendant states that his "anxiety and suffering as

he awaits trial has been enormous [,]" and that he is unjustly

                                        -21-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 22 of 24



"being held on this charge alone [,]"60 it is his own refusal to

submit to the United States' jurisdiction that is delaying what

would otherwise be a speedy trial.               Defendant's current detention

in Costa Rica pending extradition cannot be                      characterized as

"oppressive" when it results from his own decision to contest

extradition.          If Defendant wishes for this period of incarceration

and its accompanying anxiety to end, he should return to the

Southern District of Texas and face the charges against him.                       The

court will do as other district courts have done and will decline

to hold incarceration-pending-extradition against the Government.

See,   e.g., Demirtas, 204 F. Supp.               3d at 191      (finding that the

government proceeded with due diligence in seeking fugitive's

extradition from Germany and that the subsequent six-month process

was "within 'the typical timeframe for contested extraditions'");

United States v. Asiegbu, No. CR 02-00673 MMM, 2009 WL 413132, at

*3 (C.D. Cal. Feb. 17, 2009)            ("Delay due to extradition does not

weigh against the government where the government move [s] with

reasonable alacrity in seeking extradition.") (internal quotations

and citations omitted); United States v. Reumayr, 530 F. Supp. 2d

1200, 1206 (D.N.M. 2007) (" [F]oreign countries extraditing defend­

ants to        this    country   are   entitled    to   follow the     extradition

procedures established by their laws, and the United States is not

responsible       in    a   Sixth   Amendment     sense   when    those    laws    and

procedures       create     delays,    however    long.");    United      States   v.


       Gord.

                                         -22-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 23 of 24



Lawrence, Criminal No. 4:03-00436-1, 2013 WL 6388455, at *3 (S.D.

Tex.    Dec.     6,   2013)   ("[T]he vast maj    ty of the delay until
[defendant's] extradition to the United States was attributable to
his aggressive legal actions in opposition to his extradition or to
the slow pace of the Nigerian legal proceedings.").
       As to the third "actual prejudice" interest            the interest of
maintaining the Defendant's ability to put on a fair defense -
Defendant argues that "the memories of investigators and key
witnesses" will have "fade[d] over the course of the years," and

that            is "legitimate concern" over "whether the evidence [in]
this case was properly preserved                    II 61
                                                              The Government
responds that "the victim witness K. L. will be available, and other
necessary witnesses are still available to testify at                        [ ]
                                                                              /    "
that any memory loss would harm the Government more than the
Defendant as the Government would bear the burden of proof at
trial, and that "the United States has preserved the relevant DNA
evidence and intend[s] to introduce it at trial. "62                Defendant
replies that "the glaring issue lies with the vast scientific
progress in the field            DNA processing, handling, and analysis
that has occurred since 2004[,]" 63 but Defendant does not attempt
to explain why modern techniques could not be applied to the still­
intact       physical    evidence.    Defendant   does      not   address    the


       61


       62
            Government's Response, Docket Entry No. 38, p. 19        1 38.
       63
            Defendant's Reply, Docket Entry No. 39, p. 9.
                                      -23-
   Case 3:04-cr-00020 Document 40 Filed on 04/19/21 in TXSD Page 24 of 24



Government's argument that any lost memory on the part of key

witnesses     would   disadvantage     the    Government,    rather    than    the

Defendant, nor does Defendant point to any witness who could have

been of help to him but is now unavailable.            See United States v.

Chaudhry, No. 00 Cr. 152(DLC), 2010 WL 4118071,               at *9 (S.D.N.Y.

Oct. 19, 2010) (holding that a defendant's "general assertion that

his ability to defend himself has been impaired by the passage of

time is insufficient to establish prejudice[,]" and noting that

defendant "has not identified any witness who can be of assistance

to him who has died or is otherwise unavailable due to the passage

of time").

       Defendant has not shown actual prejudice,             nor has he shown

that    the   delay   between    his     indictment    and    his     arrest    is

attributable to the Government.           Accordingly, Defendant's Motion

will also be denied on its merits.


                       III.     Conclusion and Order

       For the reasons set forth above, Defendant's Motion to Dismiss

the Indictment With       Prejudice Based on          the Violation of         His

Constitutional Right to a Fair and Speedy Trial (Docket Entry

No. 37) is DENIED.

       SIGNED at Houston, Texas, on this the 19th day of April, 2021.




                                     SENIOR UNITED STATES DISTRICT JUDGE


                                       -24-
